Name: 1999/881/EC: Council Decision of 14 December 1999 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  agricultural policy;  agricultural activity;  animal product
 Date Published: 1999-12-23

 Avis juridique important|31999D08811999/881/EC: Council Decision of 14 December 1999 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies Official Journal L 331 , 23/12/1999 P. 0078 - 0078COUNCIL DECISIONof 14 December 1999amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies(1999/881/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(2), and in particular Article 10(4) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission adopted on 30 July 1997 Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies(4). Decision 97/534/EC is to apply from 31 December 1999;(2) However, more time is needed to review the implications of that Decision for a wide range of products and to reivew new scientific advice. The date from which Decision 97/534/EC is to apply should therefore be deferred;(3) The Standing Veterinary Committee has not given a favourable opinion,HAS ADOPTED THIS DECISION:Article 1In Article 10 of Decision 97/534/EC, "31 December 1999" shall be replaced by "30 June 2000".Article 2This Decision shall apply from 31 December 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 14 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 216, 8.8.1997, p. 95. Decision as last amended by Council Decision 98/745/EC (OJ L 358, 31.12.1998, p. 113).